Case 2:21-cv-05964-DMG-JEM Document 11 Filed 07/27/21 Page 1 of 2 Page ID #:31




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.    CV 21-5964-DMG (JEMx)                                    Date     July 27, 2021

 Title Pamela Danni v. Catalina Channel Express, Inc., et al.                         Page     1 of 2

 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                               NOT REPORTED
              Deputy Clerk                                             Court Reporter

    Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
             None Present                                               None Present

 Proceedings: IN CHAMBERS—ORDER TO SHOW CAUSE WHY THIS ACTION
              SHOULD NOT BE REMANDED TO LOS ANGELES COUNTY
              SUPERIOR COURT FOR LACK OF SUBJECT MATTER
              JURISDICTION

         On July 23, 2021, Plaintiff Pamela Danni filed a Complaint against Defendant Catalina
 Channel Express, Inc. and Greg Edmund Bombard asserting one claim of negligence for injuries
 she sustained on a ramp while attempting to board Defendants’ ferry at the Port of Long Beach.
 [Doc. # 1.] Danni asserts that this Court has jurisdiction over the case pursuant to 28 U.S.C.
 section 1331, which provides for jurisdiction over federal questions, and 28 U.S.C. section 1333,
 which provides for jurisdiction over any civil case of admiralty or maritime jurisdiction.

        To determine if maritime law applies to a tort claim and confers jurisdiction under 28
 U.S.C. section 1333, the Court must determine “whether the tort occurred on navigable water or
 whether injury suffered on land was caused by a vessel on navigable water” and whether there is
 a “nexus to maritime activity.” Adamson v. Port of Bellingham, 907 F.3d 1122, 1126 (9th Cir.
 2018) (citation and internal quotation marks omitted). For purposes of maritime law, “[p]iers
 and docks [have been] consistently deemed extensions of land; injuries inflicted to or on them
 were held not compensable under the maritime law.” Id. (quoting Victory Carriers, Inc. v. Law,
 404 U.S. 202, 206-07 (1971)). But gangplanks attached to vessels are deemed to have occurred
 on navigable waters, and thus injuries suffered on gangplanks are covered by maritime law. Id.

         The Complaint does not clearly state that Danni sustained her injuries on a ramp or
 gangplank attached to a vessel. The Complaint describes the “Catalina Express boarding ramp”
 on which Danni fell as “leading to the Catalina Express vessel,” and “at the end of the ramp . . .
 it connects to the dock.” Compl. at ¶ 16 (emphasis added). She allegedly fell and sustained
 injuries at “the large dip at the transition point from the Subject Ramp to the dock.” Id. at ¶ 17.
 It is unclear, from this language, that the ramp was attached to Defendants’ ferry such that
 Danni’s fall occurred on navigable waters for the purposes of maritime law. Furthermore,


 CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:21-cv-05964-DMG-JEM Document 11 Filed 07/27/21 Page 2 of 2 Page ID #:32




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.    CV 21-5964-DMG (JEMx)                                   Date     July 27, 2021

 Title Pamela Danni v. Catalina Channel Express, Inc., et al.                        Page     2 of 2

 because no other federal question is alleged and the parties are all citizens of California, the
 Court does not have jurisdiction under 28 U.S.C. sections 1331 or 1332.

        Accordingly, Danni is hereby ORDERED TO SHOW CAUSE why this action should
 not be dismissed for lack of subject matter jurisdiction. She shall file her response by no later
 than August 4, 2021. Failure to timely respond will result in dismissal of the action, without
 prejudice.

 IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
